     Case 2:19-cv-01655-GMN-NJK Document 39 Filed 12/01/20 Page 1 of 6



 1   John A. Hunt
 2   Nevada Bar No. 1888
     CLARK HILL
 3   3800 Howard Hughes Parkway
 4   Suite 500
     Las Vegas, NV 89169
 5   702-862-83300
 6   Email: jhunt@clarkhill.com
 7   Andrew Z. Tapp
 8   Florida Bar No. 68002
     Pro Hac Vice
 9   METROPOLITAN LAW GROUP, PLLC
10   1971 W. Lumsden Road, #326
     Brandon, Florida 33511-8820
11   813-228-0658
12   Email: Andrew@Metropolitan.Legal
13
                        UNITED STATES DISTRICT COURT
14                           DISTRICT OF NEVADA
15                           LAS VEGAS DIVISION
16    DASHMESH ENTERPRISES, INC.
      A NEVADA CORPORATION D/B/A
17    YOUR STOP, and
      RAVINDER S. GREWAL,
18    an Individual, and         CASE NO. 2:19-cv-01655-GMN-NJK
19
      RAJWANT K. GREWAL,
      an Individual              PLAINTIFFS’ UNOPPOSED
20                               MOTION FOR ENLARGEMENT
      Plaintiffs,
                                 OF TIME TO FILE REPLY BRIEF
21           v.                  IN OPPOSITION TO
22                               DEFENDANT’S MOTION FOR
      UNITED STATES OF AMERICA,
                                 SUMMARY JUDGMENT
23    Defendant.
24
          The Plaintiffs, DASHMESH ENTERPRISES, INC. a Nevada Corporation
25

26   d/b/a YOUR STOP, RAVINDER S. GREWAL, an Individual, and RAJWANT K.

27   GREWAL, an individual, by and through their undersigned counsel, and hereby
28


                                      Page 1 of 4
     Case 2:19-cv-01655-GMN-NJK Document 39 Filed 12/01/20 Page 2 of 6



 1   respectfully move the Court for an enlargement of time to file its reply brief in
 2
     opposition to Defendant’s Motion For Summary Judgment filed on November 23,
 3

 4   2020 (Doc. 37), from December 14, 2020 up to and including January 4, 2021, and

 5   respectfully moves this Honorable Court for an entry of the attached proposed Order.
 6
     CASE HISTORY & BACKGROUND
 7

 8         1.     On November 23, 2020, Defendant’s filed their Motion for Summary
 9   Judgment (Doc. 37).
10
           2.     Local Rule 7-2(b) provides that the Plaintiffs Response to the
11

12   Defendant’s Motion for Summary Judgment is due December 14, 2020.
13         3.     Due to the undersigned’s schedule and other pending deadlines in other
14
     judicial appeal matters Plaintiffs’ counsel believes that such extension is necessary to
15

16   complete the response to the Defendant’s Motion for Summary Judgment.
17         4.     The undersigned’s office has conferred with the Defendant’s counsel
18
     regarding this extension and was advised that the Defendant has no objection to the
19

20   requested extension.
21
           5.     This is the Plaintiffs’ first motion to extend time for filing their response
22
     in opposition to the Defendant’s Motion for Summary Judgment.
23

24         6.     As such, Plaintiffs request entry of an order granting them an extension
25
     up to and including January 4, 2021, an additional twenty-one (21) days, within
26
     which to file and serve their Response to the Defendant’s Motion for Summary
27

28   Judgment.

                                            Page 2 of 4
     Case 2:19-cv-01655-GMN-NJK Document 39 Filed 12/01/20 Page 3 of 6



 1         7.     The Plaintiffs do not believe the requested extension will result in undue
 2
     delay of this matter.
 3

 4         WHEREFORE, for the reasons set forth above, Plaintiffs, Dashmesh

 5   Enterprises, Inc., a Nevada Corporation d/b/a Your Stop, Ravinder S. Grewal, an
 6
     Individual, Rajwant K. Grewal, an individual, respectfully request this Court enter
 7

 8   an order granting the unopposed motion, and granting up to and including January 4,
 9   2021 for the Plaintiffs’ Response to the Defendant’s Motion for Summary Judgment.
10
     Dated: November 25th, 2020 Respectfully submitted,
11

12
                                      By: /s/ Andrew Z. Tapp
13                                    Andrew Z. Tapp (FBN 68002)
14                                    Pro Hac Vice
                                      METROPOLITAN LAW GROUP, PLLC
15                                    1971 W. Lumsden Road, #326
16                                    Brandon, Florida 33511-8820
                                      Telephone: (813) 228-0658
17                                    Facsimile: (813) 330-3129
18                                    Email: andrew@metropolitan.legal
19                                    And
20                                    JOHN A. HUNT, ESQ.
21                                    Nevada Bar No. 1888
                                      CLARK HILL
22                                    3800 Howard Hughes Parkway
23                                    Suite 500
                                      Las Vegas, NV 89169
24                                    Telephone: (702) 862-8300
25                                    Facsimile: (702) 862-840
                                      Email: jhunt@clarkhill.com
26
                                      COUNSEL FOR PLAINTIFFS
27

28


                                            Page 3 of 4
     Case 2:19-cv-01655-GMN-NJK Document 39 Filed 12/01/20 Page 4 of 6



 1                             CERTIFICATE OF SERVICE
 2
           I HEREBY CERTIFY that on November 25, 2020, I electronically filed the
 3

 4   foregoing with the Clerk of the Court using the CM/ECF system, which will send

 5   notification of such filing to the following:
 6
           Patrick A. Rose, Esq.
 7         Patrick.Rose@usdoj.gov
 8

 9                                    /s/ Andrew Z. Tapp
                                      Andrew Z. Tapp (FBN 68002)
10                                    Pro Hac Vice
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            Page 4 of 4
     Case 2:19-cv-01655-GMN-NJK Document 39 Filed 12/01/20 Page 5 of 6



 1   John A. Hunt
 2   Nevada Bar No. 1888
     CLARK HILL
 3   3800 Howard Hughes Parkway
 4   Suite 500
     Las Vegas, NV 89169
 5   702-862-83300
 6   Email: jhunt@clarkhill.com
 7   Andrew Z. Tapp
 8   Florida Bar No. 68002
     Pro Hac Vice
 9   METROPOLITAN LAW GROUP, PLLC
10   1971 W. Lumsden Road, #326
     Brandon, Florida 33511-8820
11   813-228-0658
12   Email: Andrew@Metropolitan.Legal
13
                         UNITED STATES DISTRICT COURT
14                            DISTRICT OF NEVADA
15                            LAS VEGAS DIVISION
16    DASHMESH ENTERPRISES, INC.
      A NEVADA CORPORATION D/B/A
17    YOUR STOP, and
      RAVINDER S. GREWAL,
18    an Individual, and         CASE NO. 2:19-cv-01655-GMN-NJK
      RAJWANT K. GREWAL,
19    an Individual              ORDER GRANTING PLAINTIFFS’
                                 UNOPPOSED MOTION FOR
20    Plaintiffs,                ENLARGEMENT OF TIME TO
                                 FILE REPLY BRIEF IN
21           v.                  OPPOSITION TO DEFENDANT’S
                                 MOTION FOR SUMMARY
22    UNITED STATES OF AMERICA,  JUDGMENT
23    Defendant.                              (Docket No. 38)
24
          Pending before the Court is Plaintiffs’ Unopposed Motion for Enlargement of
25

26   Time to File Reply Brief in Opposition to Defendant’s Motion for Summary

27   Judgment. Docket No. 38. The Court having reviewed the unopposed motion
28


                                       Page 1 of 2
     Case 2:19-cv-01655-GMN-NJK Document 39 Filed 12/01/20 Page 6 of 6



 1   therefore GRANTS the motion.       Docket No. 38.    The Plaintiffs, Dashmesh
 2
     Enterprises, Inc., a Nevada Corporation d/b/a Your Stop, Ravinder S. Grewal, an
 3

 4   Individual, and Rajwant K. Grewal, an individual may file their reply brief in

 5   opposition to Defendant’s Motion for Summary Judgment on or before January 4,
 6
     2021.
 7

 8

 9                                   IT IS SO ORDERED.
10                                               1 day of December, 2020.
                                     Dated this ____
11

12

13                                   ___________________________
14                                   Gloria M. Navarro, District Judge
                                     UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       Page 2 of 2
